     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 1 of 6 PageID #: 156

USCA4 Appeal: 19-4876            Doc: 5-2       Filed: 12/03/2019        Pg: 1 of 6



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT
                                        OFFICE OF THE CLERK
                                            1100 East Main Street, Suite 501
                                            Richmond, Virginia 23219-3517
                                                www.ca4.uscourts.gov
            Patricia S. Connor                                                         Telephone
                   Clerk                                                              804-916-2700


                                              December 3, 2019
                                        ___________________________

                                       FEDERAL DEFENDER NOTICE
                                       ___________________________


        No. 19-4876,  US v. Quionte Crawford
                      1:19-cr-00035-TSK-MJA-1
        TO: Mr. Linn Richard Walker
            OFFICE OF THE FEDERAL PUBLIC DEFENDER
            Northern District of West Virginia
            230 West Pike Street
            Suite 360
            Clarksburg, WV 26302-0000
            304-622-3823
            richard_walker@fd.org

          Thank you for accepting appointment on appeal in this case. This office will
          work with you in any way necessary in connection with the appointment. Your
          attention to the prompt briefing of the case is appreciated. The case manager for
          this case is Cyndi Halupa, and the following information is provided for your
          use (click on an underlined document to access the document on the court's web
          site, www.ca4.uscourts.gov).

          Initial Forms: Following forms must be filed within 14 days.
             x Appearance of Counsel (must be registered for electronic case filing)
             x Docketing Statement (required for appointments at the beginning of the
                 appeal)
             x Transcript Order Form (order any necessary transcript)
     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 2 of 6 PageID #: 157

USCA4 Appeal: 19-4876     Doc: 5-2       Filed: 12/03/2019    Pg: 2 of 6


          Copies of any documents filed on appeal to date are accessible on the
          court's docket. Documents filed by a party while proceeding pro se will not
          be considered by the court unless renewed by counsel.

          Record: The district court’s PACER docket and electronic documents are
          accessible through a link to the district court docket from the appellate docket.
          The "Create Appendix" option enables counsel to combine multiple documents
          into one PDF record for printing or saving.

          Presentence Report, Statement of Reasons, Transcripts: Since the
          presentence report and statement of reasons are sealed documents and the
          transcript is restricted from public access during the redaction period, counsel
          may need to make special arrangements to obtain these documents. If not
          available from former counsel, the documents can be obtained from the district
          court. (See Record Access for New Appellate Counsel). The Fourth Circuit's
          appointment deputy, Lisa McFarland, can also assist counsel in obtaining record
          items.

        CONTACT INFORMATION:

        Former counsel:       Matthew Scott Delligatti, Esq.
                              Direct: 304í363í0444
                              Email: matt.kdlaw@gmail.com
                              KETTERING DELLIGATTI LAW OFFICES, PLLC
                              P. O. Box 942
                              Fairmont, WV 26554
        Defendant:            QUIONTE CRAWFORD– USM# 12934-087
                              Central Regional Jail
                              1255 Dyer Hill Road
                              Sutton, WV 26601

        Lisa McFarland, Deputy Clerk
        804-916-2744
        cc: Defendant
              David J. Perri
              William Joseph Powell
              Cheryl Dean Riley
     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 3 of 6 PageID #: 158

USCA4 Appeal: 19-4876     Doc: 5-2         Filed: 12/03/2019    Pg: 3 of 6



                   SEALED & CONFIDENTIAL MATERIALS
        Internet Availability of Docket & Documents

        Fourth Circuit case dockets and documents are available on the Internet via the
        Judiciary's PACER system (Public Access to Court Electronic Records). The Fourth
        Circuit docket is available on the Internet even if the district court docket was
        sealed. If a party's name was sealed in the district court, it should be replaced by
        "Under Seal" or a pseudonym on appeal.

        Due to the electronic availability of court documents, the federal rules prohibit
        including certain personal data identifiers in court filings. In addition, parties should
        not include any data in their filings that they would not want on the Internet.
        Counsel should advise their clients on this subject so that an informed decision can
        be made. Responsibility rests with counsel and the parties, not with the clerk.

        Documents filed by the parties in immigration and social security cases are not
        accessible over the Internet to the public. In immigration and social security cases,
        public Internet access is limited to the court's docket, orders, and opinions.

        Federal Rules of Procedure

        The federal rules of procedure require filers to redact any of the following personal
        data identifiers (PDIs) if included in court filings: (1) social security and tax ID
        numbers must be limited to last four digits; (2) minor children must be identified by
        their initials only; (3) dates of birth must show the year only; (4) financial account
        numbers must be limited to the last four digits only; and (5) home addresses in
        criminal cases must be limited to city and state only. The federal rules establish
        limited exceptions to these redaction requirements. See Fed. R. App. P. 25(a)(5);
        Fed. R. Civ. P. 5.2; Fed. R. Crim. P. 49.1; Fed. R. Bankr. P. 9037

        Judicial Conference Privacy Policy

        In addition, the judiciary's regulation on Privacy Policy for Electronic Case Files
        prohibits filers from including any of the following criminal documents in the
        public file: (1) unexecuted summonses or warrants; (2) bail or presentence reports;
        (3) statement of reasons in judgment of conviction; (4) juvenile records; (5)
        identifying information about jurors or potential jurors; (6) CJA financial affidavits;
        (7) ex parte requests to authorize CJA services and (8) any sealed documents, such
        as motions for downward departure for substantial assistance, plea agreements
        indicating cooperation, or victim statements.
     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 4 of 6 PageID #: 159

USCA4 Appeal: 19-4876      Doc: 5-2       Filed: 12/03/2019    Pg: 4 of 6




        Local Rule 25(c)

        Local Rule 25(c) limits the sealing of documents by requiring that sealed record
        material be separated from unsealed material and placed in a sealed volume of the
        appendix and by requiring the filing of both sealed, highlighted versions and public,
        redacted versions of briefs and other documents.

        Since the ECF events for sealed filings make the documents accessible only to the
        court, counsel must serve sealed documents on the other parties in paper form.

        Sealed Volume of Appendix

        If sealed record material needs to be included in the appendix, it must be placed in a
        separate, sealed volume of the appendix and filed with a certificate of
        confidentiality. In consolidated criminal cases in which presentence reports are
        being filed for multiple defendants, each presentence report must be placed in a
        separate, sealed volume served only on Government counsel and counsel for the
        defendant who is the subject of the report.

           x   Use ECF event-SEALED APPENDIX to file sealed electronic appendix
               volume(s). One sealed paper volume must be sent to the court. If the case is
               tentatively calendared for oral argument, 3 additional paper copies of the
               sealed appendix must be filed. Cover of sealed appendix volume must be
               marked SEALED, and paper copies must be placed in envelopes marked
               SEALED. Sealed volume must be served on other parties in paper form.
           x   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material. A paper copy of the certificate of confidentiality must accompany
               the paper copy of the sealed appendix filed with the court.
           x   Use ECF event-APPENDIX to file public electronic appendix volumes(s).
               One public paper volume must be sent to the court. If the case is tentatively
               calendared for oral argument, 3 additional paper copies of the appendix must
               be filed.


        Sealed Version of Brief

        If sealed material needs to be referenced in a brief, counsel must file both a sealed,
        highlighted version of the brief and a public, redacted version of the brief, as
        well as a certificate of confidentiality.
     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 5 of 6 PageID #: 160

USCA4 Appeal: 19-4876     Doc: 5-2        Filed: 12/03/2019    Pg: 5 of 6


           x   Use ECF event-SEALED BRIEF to file sealed electronic version of brief in
               which sealed material has been highlighted. One sealed paper copy must be
               sent to the court. If the case is tentatively calendared for oral argument, 3
               additional paper copies of sealed brief must be filed. Cover of sealed brief
               must be marked SEALED, and paper copies must be placed in envelopes
               marked SEALED. Sealed version must be served on other parties in paper
               form.
           x   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material. A paper copy of certificate of confidentiality must accompany the
               paper copy of the sealed brief filed with the court.
           x   Use ECF event-BRIEF to file public electronic version of brief from which
               sealed material has been redacted. One paper copy must be sent to the court.
               If the case is tentatively calendared for oral argument, 3 additional paper
               copies of the brief must be filed.

        Sealed Version of Motions and Other Documents

        If sealed material needs to be referenced in a motion or other document, counsel
        must file both a sealed, highlighted version and a public, redacted version, as
        well as a certificate of confidentiality.

           x   Use ECF event-SEALED DOCUMENT to file sealed electronic version of
               document in which sealed material has been highlighted. First page of
               document must be marked SEALED. No paper copies need be filed, but
               other parties must be served in paper form.
           x   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material.
           x   Use the appropriate ECF event (e.g., MOTION or RESPONSE/ANSWER)
               to file public electronic version of document from which sealed material has
               been redacted.

        Motions to Seal

        A certificate of confidentiality may be used to request sealing of information
        protected by the Privacy Policy for Electronic Case Files, or by statute, rule,
        regulation, or order. To request sealing of other materials, or to request sealing of
        an entire brief or motion due to inability to create a public, redacted version,
        counsel must file a motion to seal.
     Case 1:19-cr-00035-TSK-MJA Document 34-1 Filed 12/03/19 Page 6 of 6 PageID #: 161

USCA4 Appeal: 19-4876     Doc: 5-2       Filed: 12/03/2019    Pg: 6 of 6


        The motion to seal must appear on the public docket for five days. The motion must
        identify the document or portions thereof for which sealing is requested, the reasons
        why sealing is necessary, the reasons a less drastic alternative will not afford
        adequate protection, and the period of time for which sealing is required. If it is
        necessary to reference sealed material in the motion, a sealed, highlighted version
        and a public, redacted version of the motion must be filed.

        Form: Certificate of Confidentiality

        Instructions: How do I redact items from pleadings? (Marking out text in a word
        processing document using a highlighter or box tool does not remove sensitive data
        from the document.)
